Citation Nr: 1032635	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  02-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus and 
halux valgus with bunions, deformed right talonavicular joint and 
displaced posterior tibial tendons, currently evaluated as 50 
percent disabling, to include consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Board remanded the case to the RO for further development in 
October 2003.  In a July 2006 decision, the Board denied the 
Veteran's claim for an increased rating for bilateral pes planus 
and halux valgus with bunions, deformed right talonavicular joint 
and displaced posterior tibial tendons, to include consideration 
of the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007 the Court 
granted a Joint Motion for Remand (Joint Motion) which directed 
the Board to ensure that the RO complies with the October 2003 
Board remand instruction to provide the Veteran with a VA 
podiatry examination during which the claims file is reviewed.  
The Board remanded this case for additional development in 
October 2009.

The Veteran has contended in a June 2005 statement that a doctor 
told her that her low back pain resulted from the way she is 
forced to walk.  In addition, the Veteran has stated that she is 
depressed due to her chronic foot pain.  The Veteran's May 2004 
and June 2005 communications to VA, along with a review of the 
claims file, seems to indicate there is some evidence of 
unemployability.  Once a Veteran: submits evidence of a 
medical disability; makes a claim for the highest rating 
possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a TDIU 
rating.  The claims of entitlement to service connection 
for depression and a low back disability secondary to the 
Veteran's service-connected foot disability and TDIU, 
however, are not currently developed or certified for 
appellate review and were referred in the Board's October 
2009 remand.  However, it does not appear that any 
development has been accomplished on these issues.  
Accordingly, they are again REFERRED to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) require 
that VA continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  

The Veteran submitted a July 2010 letter that indicates that her 
podiatrist should be contacted, as he knows better about the 
Veteran's feet.  In addition, the Veteran indicated that she had 
just had an injection in her foot.  The last set of VA treatment 
records in the claims file are from November 2009.  It is clear 
that there are subsequent podiatry treatment records that need to 
be associated with the Veteran's claims file.  VA treatment 
records that reflect the current state of the veteran's 
disability are pertinent to her claim for an increased rating of 
her service-connected bilateral pes planus and halux valgus with 
bunions, deformed right talonavicular joint and displaced 
posterior tibial tendons.  These records are not associated with 
the claims file and must be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  

The Veteran submitted a VA Form 9 in March 2002, indicating her 
desire for a Board hearing at the Board's central offices in 
Washington, DC, pursuant to 38 C.F.R. § 20.702.  The Veteran 
subsequently withdrew this hearing request in a timely fashion in 
June 2002.  However, the Veteran's representative in October 2005 
indicated the Veteran's desire for a hearing before the Board, 
although it is not clear what kind of hearing the Veteran wanted.  
The Veteran has not been provided such a hearing.  Under 38 
C.F.R. § 20.703, the Veteran may request a hearing before the 
Board at a VA field facility when submitting the substantive 
appeal (VA Form 9) or any time thereafter, subject to the 
restrictions in 38 C.F.R. § 20.1304.  The Board remanded this 
case in October 2009, in part, in order to determine whether the 
Veteran still desired a hearing.  The Veteran did not initially 
respond to the AMC's December 2009 letter.  However, the Veteran 
appears to request a hearing in her July 2010 letter, stating, 
"Yes I can have a hearing."

Given the length of time that the Veteran's claim has been 
pending (since February 2001), the fact that the Veteran has not 
been provided a hearing before the Board, and in order to ensure 
full compliance with due process requirements, the RO should 
again attempt to confirm whether the Veteran wants a Board 
hearing and if so, what kind of hearing.  See 38 U.S.C.A. § 7107; 
38 C.F.R. §§ 20.700, 20.702, 20.703.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment 
records from November 2009 to the present.

2.  Contact the Veteran again to determine 
whether she still desires a Board hearing and 
if so, what kind of hearing.  If a hearing is 
requested, follow the appropriate procedures 
to ensure the Veteran is scheduled for said 
hearing.  

3.  If the benefit sought remains denied, the 
RO should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide the 
Veteran and her representative the requisite 
time to respond.  Thereafter, if indicated, 
the case should be returned to the Board for 
the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


